Citation Nr: 1530641	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for a left ankle disability, in excess of 10 percent prior to January 7, 2014, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial disability rating for a right ankle disability, in excess of 10 percent prior to January 7, 2014, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from March 1994 to March 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2012 and February 2014 rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Veteran testified via videoconference at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder.


FINDINGS OF FACT

1.  Prior to January 7, 2014, the Veteran's left ankle disability was manifested by functional limitation that approximated marked limitation of motion of the ankle; during this period, there was no evidence of ankylosis.  

2.  Since January 7, 2014, the Veteran's left ankle disability is manifested by marked limitation of motion of the ankle; during this period, there has been no evidence of ankylosis.  

3.  Prior to January 7, 2014, the Veteran's right ankle disability was manifested by functional limitation that approximated marked limitation of motion of the ankle; during this period, there was no evidence of ankylosis.  

4.  Since January 7, 2014, the Veteran's right ankle disability is manifested by marked limitation of motion of the ankle; during this period, there has been no evidence of ankylosis.   


CONCLUSIONS OF LAW

1.  Prior to January 7, 2014, the criteria for a 20 percent initial evaluation, and no higher, for left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

2.  Since January 7, 2014, the criteria for an initial evaluation in excess of 20 percent for left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

3.  Prior to January 7, 2014, the criteria for a 20 percent initial evaluation, and no higher, for right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

4.  Since January 7, 2014, the criteria for an initial evaluation in excess of 20 percent for right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The appeal arises from a disagreement with the initially assigned disability rating/effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran has been provided VA medical examinations in connection with the claims in September 2012 and January 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports, in aggregate, are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met for these four claims.

II. Legal Criteria 

The Veteran and his representative contend that his left and right ankle disabilities are more severe than the current ratings reflect, prior to and since January 7, 2014.  The Veteran further argues that his functional impairment is more severe due to pain and limited range of motion.  He also contends that there has been no real difference in his bilateral ankle conditions from the time of his first VA examination in September 2012 and his second VA examination in January 2014.  He believes the 2014 examination results more accurately represent the severity of his bilateral ankle disabilities during the entirety of the appeal period.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Veteran's service-connected left and right ankle disabilities are currently rated separate 10 percent disability ratings prior to January 7, 2014 and 20 percent disability ratings thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides a 10 percent evaluation for moderate limitation of motion in the ankle, while marked limitation of motion warrants a maximum 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The average normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and plantar flexion from zero to 45 degrees. 38 C.F.R. § 4.71, Plate II (2014).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

Additionally, Diagnostic Code 5262 provides schedular ratings for impairment of the tibia and fibula; a moderate ankle disability warrants a 20 percent rating and a marked ankle disability warrants a 30 percent rating.  Evidence of nonunion of the tibia and fibula with loose motion requiring a brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Ratings in excess of 20 percent are available for the ankle under Diagnostic Codes 5167, 5270, and 5272, for loss of use of the foot, ankle ankylosis, or ankylosis of the subastragalar or tarsal joint respectively.  38 C.F.R. § 4.71a.  

III. Facts

The Veteran underwent a VA examination in September 2012.  He reported severe aching pain in both ankles that was proportional to the level of activity he engaged in.  He also complained of joint swelling and warmth.  The Veteran consistently wore high-top shoes because of bilateral ankle instability and weakness.  He denied any flare-ups of his disability.  

Examination revealed left ankle dorsiflexion to 15 degrees with no evidence of pain and plantar flexion to 40 degrees with pain objectively evident at 35 degrees.  Right ankle dorsiflexion was to 15 degrees with no evidence of pain and plantar flexion was to 35 degrees with pain evident at 30 degrees.  There was no additional limitation of motion with repetitive testing.  The examiner found no evidence of localized pain or tenderness on palpation of both ankles.  There was full muscle strength in both ankles during dorsiflexion and plantar flexion and there was no evidence of laxity or ankylosis in either ankle.  X-ray studies revealed left ankle degenerative or traumatic arthritis.  There was no evidence of malunion or nonunion of either the left or right ankle joint.  The examiner diagnosed left and right ankle sprains and opined that the Veteran's bilateral ankle disabilities did not impact on his ability to work.

A later September 2012 letter from the Veteran's private treating physician notes the Veteran complained of pain, soreness and stiffness in both ankles that was most severe when he first awoke in the mornings.  Prolonged standing exacerbated his pain and required the occasional use of anti-inflammatory medication.  

Examination revealed the Veteran had normal stance and gait.  There was good gross alignment of both ankles with no evidence of erythema or ecchymosis.  There was evidence of mild swelling and crepitus with range of motion testing.  There was no evidence of any frank instability in either ankle.  There was X-ray evidence of mild degenerative changes in the left ankle and mild to moderate degenerative changes in the right ankle.  The diagnosis was degenerative joint disease of the bilateral ankles, posttraumatic.  

In a September 2012 written statement, the Veteran's wife indicated that he presently experienced painful arthritis and was sometimes unable to work and enjoy the activities he liked because of it.  

The Veteran again underwent VA examination in January 2014.  He complained of recurrent bilateral ankle pain that had gradually worsened over the years.  He also reported flare-ups of bilateral ankle pain with excessive, repetitive or prolonged activity in both ankles.  He reported he was unable to ascend and/or descend stairs, walk on uneven terrain, or walk on hard services.  He was also intolerant of heavy lifting due to his bilateral ankle disabilities.  

Examination revealed left ankle plantar flexion to 25 degrees with pain objectively evident at 15 degrees, and dorsiflexion to 15 degrees with pain evident at 10 degrees.  Right ankle plantar flexion was to 20 degrees with pain evident at 15 degrees and dorsiflexion to 5 degrees with pain evident from 0 degrees.  After repetitive range of motion, the Veteran was able to plantar flex both ankles to no more than 20 degrees with pain evident at 15 degrees.  The examiner found there was functional loss or impairment in both ankles manifest by less movement than normal, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight-bearing.  There was evidence of localized tenderness or pain on palpation of both ankles.  However, muscle strength was full with plantar flexion and dorsiflexion and there was no evidence of instability or ankylosis in either ankle.  

The examiner opined that the Veteran's bilateral ankle disabilities did impact on his ability to work.  The examiner determined that left and right ankle pain would at least as likely as not significantly limit the functional ability of both joints.  

During his July 2014 Board hearing, the Veteran testified that there had been no significant difference in the severity of his left and right ankle disabilities from the date of his initial VA examination in September 2012 and that of his January 2014 examination.  He believed that the 2014 examination results more accurately represented the severity of his ankle disabilities during flare-ups.  He testified that he continued to experience bilateral ankle stiffness, swelling, pain and instability.  He testified that he had missed approximately 8 to 12 weeks of work in the past 2 years because of his ankles.  He also had difficulty climbing stairs and had sold his two-story home to avoid having to climb stairs.  

IV. Analysis

Prior to January 7, 2014

Although the September 2012 VA and private evaluations revealed objective evidence of no more than moderate limitation of left and right ankle motion, the Veteran has provided competent and credible statements and testimony describing his left and right ankle disabilities and the severity of his symptoms during flare-ups during this period.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran has stated that his bilateral ankle disabilities have not significantly changed since the September 2012 VA examination and that the findings at the time of the January 2014 examination, indicating marked limitation of motion of the left and right ankles, are more representative of the severity of both ankle disabilities since the onset of his appeal.  With resolution of all doubt in the Veteran's favor, and given his competent and credible report of the functional impairment of his left and right ankles due to pain and flare-ups during this period, the Board finds that the evidence of record demonstrates that the Veteran's left and right ankle disabilities most closely approximate separate initial 20 percent ratings pursuant to Diagnostic Code 5271 for marked limitation of motion of the ankle.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  

The criteria for the a higher rating under any other Diagnostic Code for either ankle prior to January 7, 2014, have not been met as there is no evidence of a loss of use of either foot, ankylosis of either ankle or of malunion of the tibula or fibula, or ankylosis of the subastragalar or tarsal joint in either leg.  Therefore, an initial rating in excess of 20 percent prior to January 7, 2014, is not warranted for the left or right ankle disabilities under Diagnostic Codes 5167, 5262, 5270 and 5272.  

Although the Veteran has complained of left and right ankle instability and weakness during this period, there is no objective evidence of any instability or muscle weakness in any of the persuasive medical evidence.  Objective testing for joint instability and weakness has repeatedly been negative during this period of the appeal.  Therefore, the Board finds that the Veteran's reports of instability to not be competent and credible.  The Board does not doubt the Veteran's sincerity in his belief that he experiences a sensation which he believes to be instability, however, the Board finds that the Veteran is not competent to determine that the sensation he is experiencing is caused by joint instability.  Particularly since, in this instance, instability of the ankle joint has been repeatedly ruled out upon medical testing.  Accordingly, the Board finds that the evidence of record weighs against a finding of instability of the ankle joint.

In sum, the evidence supports separate initial 20 percent ratings, but no higher, for left and right ankle disabilities, prior to January 7, 2014.

Since January 7, 2014

Since January 7, 2014, the Veteran has been assigned the maximum disability rating available for ankle limitation of motion for each ankle under Diagnostic Code 5271.  

Again, despite the Veteran's complaints of ongoing left and right ankle instability and weakness during this period, there is no objective evidence of any instability or muscle weakness in any of the persuasive medical evidence.  In fact, objective testing for joint instability and weakness during the January 2014 examination was negative and there has been no objective evidence of any ankle instability or weakness during this period of the appeal.  As noted above for the previous period of the appeal, the Board does not doubt the Veteran's sincerity in his belief that he experiences a sensation which he believes to be instability, however, the Board finds that the Veteran is not competent to determine that the sensation he is experiencing is caused by joint instability.  Particularly since, in this instance, instability of the ankle joint has been repeatedly ruled out upon medical testing.  Accordingly, the Board finds that the evidence of record weighs against a finding of instability of the ankle joint.

The criteria for the a higher rating under any other Diagnostic Code for either ankle since January 7, 2014, have not been met as there remains no evidence of a loss of use of either foot, ankylosis of either ankle or of malunion of the tibula or fibula, or ankylosis of the subastragalar or tarsal joint in either leg.  Therefore, an initial rating in excess of 20 percent since January 7, 2014, is not warranted for the left or right ankle disabilities under Diagnostic Codes 5167, 5262, 5270 and 5272.  

Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  38 C.F.R. § 3.321(b)(1) (2014).  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the Board finds that the first Thun element is not satisfied.  During the pendency of the appeal, the Veteran's service-connected left and right ankle disabilities have been manifested by signs and symptoms such as limitation of motion, pain, mild swelling and crepitus, which impair his ability to stand, or sit for prolonged periods, as well as impaired weight-bearing.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankles provide disability ratings on the basis of limitation of motion and overall impairment.  See, e.g. 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5262, 5271 and 5272.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture for each ankle, which is manifested by limitation of motion and pain, with evidence of swelling and crepitus.  While these symptoms may result in effects such as problems sitting, walking, or weight-bearing, in short, there is nothing exceptional or unusual about the Veteran's left and right ankle disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's left and right ankle disabilities, referral for extraschedular consideration is not required at any time during the pendency of the appeal.  

Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


Lastly, the evidence does not show and the Veteran does not assert that he is unable to work due to his service-connected conditions as the record reflects his continued employment.  Thus, the issue of entitlement to a total disability rating has not been raised by the record, and thus, need not be referred for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating of 20 percent, but no higher, for a left ankle disability prior to January 7, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.  

An initial rating in excess of 20 percent for a left ankle disability since January 7, 2014, is denied.  

An initial rating of 20 percent, but no higher, for a right ankle disability prior to January 7, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.  

An initial rating in excess of 20 percent for a right ankle disability since January 7, 2014, is denied.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


